          Case: 3:20-cv-01052-bbc Document #: 6 Filed: 11/19/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

 SCOTT SCHMIDT,

          Plaintiff,                                                  ORDER
    v.
                                                             Case No. 20-cv-1052-bbc
 DOUG BELLILE, et al

          Defendants.


         Plaintiff Scott Schmidt a patient at Sand Ridge Secure Treatment Center in

Mauston, Wisconsin has filed a proposed complaint under 42 U.S.C. § 1983, alleging

constitutional rights violations. Plaintiff requests leave to proceed without prepayment of

the filing fee and has submitted a resident account statement for the period of May 19,

2020 to November 19, 2020.

         This court uses one method for determining the indigent status of all

institutionalized persons, even those like plaintiff who are not subject to the 1996 Prisoner

Litigation Reform Act. This method requires plaintiff to submit a certified copy of a

resident account statement for the entire six-month period immediately preceding the filing

of the complaint

         A certified copy of plaintiff’s resident account statement for the entire sixth-month

period immediately preceding the filing of the complaint must be provided if plaintiff

intends to pursue the request for leave to proceed without prepayment of the filing fee.

Because plaintiff’s complaint was submitted on November 19, 2020, the certified resident

account statement should cover the period beginning approximately May 19, 2020 and
         Case: 3:20-cv-01052-bbc Document #: 6 Filed: 11/19/20 Page 2 of 2




ending approximately November 19, 2020.              If plaintiff fails to submit the required

statement within the deadline set below, I will assume that plaintiff wishes to withdraw

this action voluntarily.




                                             ORDER

       IT IS ORDERED that plaintiff Scott Schmidt may have until December 10, 2020

to submit a certified copy of plaintiff’s resident account statement for the period beginning

approximately May 19, 2020 and ending approximately November 19, 2020.                  If, by

December 10, 2020, plaintiff fails to respond to this order, I will assume that plaintiff

wishes to withdraw this action voluntarily. In that event, the case will be closed without

prejudice to plaintiff filing this case at a later date.




               Entered this 19th day of November, 2020.

                                      BY THE COURT:


                                      /s/
                                      PETER OPPENEER
                                      Magistrate Judge
